DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal (US 2019/0037605 A1) with an effective filing date on Jul 27, 2017.
Regarding claim 1,  Agiwal discloses a method for performing, by a user equipment (UE), random access procedure in wireless communication system, the method comprising:

triggering a state transition of the UE, before the first random access procedure is completed (par.[0413] discloses that the UE prioritizes the connection setup (i.e., connection request/connection resume) over the other random access procedures);
stopping the first random access procedure (par.[0413] discloses stopping the SI-Request which is the first RACH procedure); and
initiating a second random access procedure for the state transition of the UE (par.[0413] discloses starting the connection request and prioritizing the connection request over the SI Request).
Regarding claims 2 and 8, the disclosure Agiwal teaches wherein the UE is in one of radio resource control (RRC) inactive state or RRC idle state (par.[0411] which discloses the connection request is sent from a UE in an inactive state).
Regarding claims 3 and 9, the disclosure of Agiwal teaches wherein the state transition is triggered by transmitting a RRC connection request message or a RRC connection resume message (par.[0411 and 0413] discloses the stopping the SI-Request in favor of the RACH Connection Request).
Regarding claims 4 and 10, the disclosure of Agiwal teaches wherein the state transition is a transition from RRC idle state to RRC connected state (par.[0411 – 0413] which discloses the transition from an idle to a connected state).
Regarding claims 5 and 11, the disclosure of Agiwal teaches wherein the state transition is a transition from RRC inactive state to RRC connected state (par.[0411 – 0413] discloses that the UE is in an idle or inactive state).
Regarding claims 6 and 12, the disclosure of Agiwal teaches wherein the initiating the second random access procedure includes transmitting a message indicating the state transition to a network (par.[0411 - 0413] discloses the 2-Step connection request or resume RACH procedure or the 4-step RACH, wherein the connection request or resume is preferred over the RACH SI-Request).
Regarding claim 7, the disclosure of Agiwal a user equipment (UE) in a wireless communication system, the UE comprising: 
a transceiver for transmitting or receiving a radio signal; and 
a processor coupled to the transceiver, the processor configured to: 
initiating a first random access procedure for system information (SI) request (par.[0412] which discloses that the UE has initiated an random access System-Information Request, wherein the SI-Request can be performed in a 2-step RACH or a 4-step RACH);
triggering a state transition of the UE, before the first random access procedure is completed (par.[0413] discloses that the UE prioritizes the connection setup (i.e., connection request/connection resume) over the other random access procedures);
stopping the first random access procedure (par.[0413] discloses stopping the SI-Request which is the first RACH procedure); and

Regarding claim 13, the disclosure of Agiwal teaches wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (par.[0411 – 0413] wherein the UE transmits the RACH request in either 2-step or 4-step to the network. Furthermore, it is well known that a UE can transmit and receive data from other UE’s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411